DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 11/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation "one or both of the first circumferential groove and the second circumferential groove" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 depends from claim 11 yet a second circumferential groove was not defined until claim 12.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 21, 23, 24, 26-27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler et al (US 5,193,917).  Adler discloses:
With regard to claim 11 - A pivot bearing arrangement for a steering column of a motor vehicle, comprising: 
a casing unit; 
a steering shaft 6 including a first circumferential groove 11, the steering shaft rotatably mounted in the casing unit about an axis of rotation; and 
a first sliding bearing shell 4 disposed on the casing unit, the first sliding bearing shell 4 including a first circumferential radial projection 10 that is configured to engage in the first circumferential groove 12 of the steering shaft 6;
wherein the first sliding bearing shell 4 is circumferentially closed.

With regard to claim 21 - wherein the first sliding bearing shell 4 contacts the steering shaft 6 over an entirety of a circumference of the steering shaft.

With regard to claim 23 - wherein an axial extent of the first sliding bearing shell 4 is greater than a radial extent of the first sliding bearing shell 4 (Fig. 4).

With regard to claim 24 - wherein the first sliding bearing shell 4 contacts an axial end face of the casing unit.

    PNG
    media_image1.png
    435
    567
    media_image1.png
    Greyscale

With regard to claim 26 - A pivot bearing arrangement for a steering column of a motor vehicle, comprising: 
a casing unit; 
a steering shaft 6 including a first circumferential groove 11, the steering shaft 6 rotatably mounted in the casing unit about an axis of rotation; and 
a first sliding bearing shell 4 disposed on the casing unit, the first sliding bearing shell 4 including a first circumferential radial projection 10 that is configured to engage in the first circumferential groove 11 of the steering shaft 6, 
wherein a cross section through the first sliding bearing shell with respect to a circumferential direction is solid and is free of any slits (see Fig. 1).  



With regard to claim 29 - wherein an axial extent of the first sliding bearing shell 4 is greater than a radial extent of the first sliding bearing shell (see Fig. 4).

With regard to claim 30 - wherein the first sliding bearing shell contacts an axial end face of the casing unit (see marked up figure above).

Claim 11, 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al (US 4,750,847).  Boyd discloses:
With regard to claim 11 - A pivot bearing arrangement for a steering column of a motor vehicle, comprising: 
a casing unit 41; 
a steering shaft 34 including a first circumferential groove 40, the steering shaft rotatably mounted in the casing unit about an axis of rotation; and 
a first sliding bearing shell 31 disposed on the casing unit 41, the first sliding bearing shell 31 including a first circumferential radial projection 33 that is configured to engage in the first circumferential groove 40 of the steering shaft;
wherein the first sliding bearing shell 39 is circumferentially closed (Figs. 3, 5, and 11).

With regard to claim 21 - wherein the first sliding bearing shell 31 contacts the steering shaft 34 over an entirety of a circumference of the steering shaft.



With regard to claim 25 - wherein the first sliding bearing shell 31 is disposed at an axial location where the casing unit 41 tapers radially inward relative to an axially-adjacent portion of the casing unit (see Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Masaya et al (JP 2014-141225) in view of Adler.  Masaya discloses:
A pivot bearing arrangement for a steering column of a motor vehicle, comprising: 
a casing unit 22; 
a steering shaft 32 including a first circumferential groove 322, the steering shaft rotatably mounted in the casing unit about an axis of rotation; and 
a first sliding bearing shell 42 disposed on the casing unit 22, the first sliding bearing shell 42 including a first circumferential radial projection that is configured to engage in the first circumferential groove 322 of the steering shaft.  Masaya fails to explicitly disclose wherein the first sliding bearing shell 4 is circumferentially closed.
Adler teaches a pivot bearing arrangement for a steering column of a motor vehicle, comprising: 

a steering shaft 34 including a first circumferential groove 40, the steering shaft rotatably mounted in the casing unit about an axis of rotation; and 
a first sliding bearing shell 39 disposed on the casing unit 36, the first sliding bearing shell 39 including a first circumferential radial projection 27 (“The sealing ring 39 may have the same dimensions and relationship to the secondary groove 40 as defined hereinabove with respect to the ID seal shown in FIG. 1 in that the sealing ring 39 has radial dimensions such as to maintain the portion 32 of the bearing member 31 under compression against the inner surface of the bushing 36. Numerals 40 and 41 identify the spindle collar and steel nut, respectively.”) that is configured to engage in the first circumferential groove 40 of the steering shaft;
wherein the first sliding bearing shell 39 is circumferentially closed.
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed to modify the bearing of Masaya with the teaching of Adler such that the bearing is circumferentially closed to ensure the structural integrity of the bearing.

Claims 12, 13, 18, 19, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Masaya and Adler.  Masaya discloses “A bearing (not shown) press-fitted into the right end (upper side) of the inner peripheral surface of the column 1” (see ¶[0020]), thus disclosing a second sliding bearing shell disposed on the casing unit, which is arranged axially spaced from the first sliding bearing shell.  Though Masaya fails to disclose a second circumferential radial projection that engages in a second circumferential groove of the steering shaft, thus forming the second sliding bearing shell to be identical to the first, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering column of Masaya so as to use a second bearing identical to the first bearing disclosed by Masaya to ensure rotation of the shaft is uniform along its length.

With regard to claim 13, Masaya discloses wherein the first sliding bearing shell 42 is connected to an end section of the casing unit 22 by press fit and the associated first circumferential groove is arranged in an end region of the steering shaft 32, which is configured to receive a steering wheel (“A left end (lower side) of the lower steering shaft 32 is rotatably supported by a slide bearing 42 press-fitted into a left end (lower side) of an inner peripheral surface 221 of the 2 lower column 22.” - ¶[0020]).

With regard to claim 18, Masaya discloses wherein one or both of the first sliding bearing shell and the second sliding bearing shell is plastic (“As shown in FIG. 4, the plain bearing 422 has a substantially cylindrical shape
 of an oil-impregnated engineering plastic material (e.g., a member such as polyacetal)” - ¶[0025]).

With regard to claim 19, Masaya discloses wherein the plastic is a polyoxymethylene or a polyamide (see ¶[0025], quoted in the claim 18 rejection above, wherein polyoxymethylene is another name for polyacetal).

With regard to claim 22, Masaya fails to disclose wherein the second circumferential radial projection of the second sliding bearing shell contacts the second circumferential groove of the steering shaft over an entirety of a circumference of the steering shaft.  Adler teaches that it is known to use circumferentially whole bearings for steering columns.  Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed to modify the bearing of Masaya with the teaching of Adler such that the bearing is circumferentially closed to ensure the structural integrity of the bearing.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Adler and further in view of Unno (US 10,005,490).  Adler fails to disclose wherein one or both of the first circumferential groove and the second circumferential groove is molded into the steering shaft by rolling.  Unno teaches that it is known in the art to create grooves in steering columns using roll-forming (“In producing the structure of this embodiment, in order to suppress processing cost necessary for providing a difference in the diameter between the groove bottom circle of the torque detection concave-convex section 27a and the groove bottom circle of the male stopper 24a, the torque detection concave-convex section 27a and the male stopper 24a are preferably molded simultaneously by plastic working such as forging processing or roll-forming processing. As the processing for providing the diameter difference, however, machining such as cutting may be employed.” – column 11, lines 21-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering system of Adler with the teaching of Unno such that the grooves are molded into the steering shaft by rolling to suppress processing costs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Masaya and Adler and further in view of Unno (US 10,005,490).  Masaya fails to disclose wherein one or both of the first circumferential groove and the second circumferential groove is molded into the steering shaft by rolling.  Unno teaches that it is known in the art to create grooves in steering columns using roll-forming (“In producing the structure of this embodiment, in order to suppress processing cost necessary for providing a difference in the diameter between the groove bottom circle of the torque detection concave-convex section 27a and the groove bottom circle of the male stopper 24a, the torque detection concave-convex section 27a and the male stopper 24a are preferably molded simultaneously by plastic working such as forging processing or roll-forming processing. As the processing for providing the diameter difference, however, machining such as cutting may be employed.” – column 11, lines 21-30).  .

Claims 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Adler.  Boyd fails to explicitly disclose wherein the first sliding bearing shell is free of any slits.  As seen above, Adler teaches a solid sliding bearing sheel free of any slits.  Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed to modify the bearing of Boyd with the teaching of Adler such that the bearing is circumferentially closed to ensure the structural integrity of the bearing.
With regard to claim 31, Boyd discloses wherein the first sliding bearing shell 31 is disposed at an axial location where the casing unit 41 tapers radially inward relative to an axially-adjacent portion of the casing unit (see Fig. 9).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-13 and 18-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Though Masaya discloses a slit in it to allow for expansion and contraction of the steering column, it is well-known in the art to use completed rings for such a function, as seen in the related prior art and rejections above.  It would not destroy the product to close up said slit in order to make one completed ring since expansion and contraction are not a primary focus of the bearing of Masaya.  It is also noted that a completed ring shape is also not the primary focus of the patentability of Applicant’s invention but merely a structural feature.  
Allowable Subject Matter
Claims 14-17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Timothy Wilhelm
AU 3616




/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616